Title: Robert Quarles to Thomas Jefferson, 24 September 1809
From: Quarles, Robert
To: Jefferson, Thomas


          
            Dear Sir, Fluvanna Sepr 24th 1809.
             Mr John Ashlin a neighbour of mine, wishes to erect a mill on the Rivanna River a few miles above Columbia, & he finds much difficulty in getting information respecting the mode of proceedure to obtain permission to build. Has the County Court the power of granting leave?  or must the application be made to the Legislature in consequence of their Charter to the James River Compy? or must the Application be made to the company itself?
            I trust you will pardon me the liberty I have taken of resorting to you for information on this Subject—Your peculear situation, in having a mill on the same water course, combined with other circumstances, induce me to believe that I could apply to no better source for correct information—I have the honor to be yr sincere friend & Obt
            
              Rot Quarles
          
          
            address to the Columbia post office
          
        